Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 28 November 1776
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Aux galeries du Louvre a paris ce 28 9bre 1776
Les occasions de vous assurer de mes sentiments invariables pour vous Monsieur et cher confrere, me sont toujour infiniment pretieuses. Je profite en consequence et avec empressement du depart de M. le chevalier de Preudhomme de Borre pour avoir l’honneur de vous ecrire et pour vous dire combien j’aÿ eté enchanté d’apprendre qu’au milieu de tout le poid immense des affaires de l’amerique votre santé se soutienne toujour aussÿ bonne. M. le chevalier de Borre qui vous remettra cette lettre, est un homme de qualité du pais de Liege qui sert depuis 36 ans dans nos Troupes qui a fait quatorze campagnes de guerre etant depuis vingt ans lieutenant colonel d’infanterie et sur le point d’etre fait brigadier, en outre il ÿ a 32 ans qu’il a la commission de capitaine de cavalerie. Enfin pendant toute la guerre derniere, il a eu sous son commandement deux bataillons. M. le comte d’herouville qui etoit le bras droit du Marechal de Saxe et un de nos meilleurs lieutenants generaux et des plus distingués, m’a parlé de M. le chevalier de Borre comme d’un tres bon militaire et qui entend particulierement la composition et la formation des corps. J’aÿ eté bien aise de vous prevenir de ses talens pour que vos generaux l’emploient comme il doit l’etre, il est essentiel que vous aiez des officiers qui entendent bien a discipliner des corps a les faire manoeuvrer et a les bien mener a la guerre et selon M. d’herouville vous trouverez tout cela dans M. le chevalier de Borre. J’aÿ l’honneur de vous le recommander d’ailleurs comme un galant homme qui sur le recit que je luÿ ai fait de vous sera enchanté d’avoir l’honneur de vous connoitre. Adieu Monsieur et cher confrere, conservez toujour je vous prie quelque amitié pour un homme de l’autre monde qui vous sera attaché par les sentiments les plus sincers jusqu’a son dernier soupir. Signé
Le Roÿ
Copie d’une lettre ecrite a M. francklin, addressée au Congrés a philadelphie
